The petition herein filed February 6, 1925, recites that Walter Craig is illegally restrained of his liberty in Oklahoma City by C.C. Jones and L.L. Libby, sheriff and deputy sheriff, respectively, of Dewey county, and that said peace officers are illegally detaining the petitioner on request of the sheriff of San Miguel county, N.M. Pending the hearing of the application, the respondent was admitted to bail in the sum of $2,000. The hearing of the application was continued from time to time, and upon the day last set for hearing, March 20, 1925, the petitioner failed to appear, and his bond was ordered forfeited. The application of the petitioner is dismissed.